DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 11/05/2020. Claims 1, 9, and 17-19 have been amended and Claim 4, 12, and 20 are cancelled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 11/05/2020. 
With respect to Claim Rejections - 35 USC § 101, Applicant has amended the claims to add "non-transitory", Examiner withdraws 35 USC § 101 rejection.
With respect to Claim Rejections - 35 USC § 103, independent claim 1 has been amended to include “wherein the operation of pushing corresponding content information to the terminal display interface according to the character mode, comprises: pushing first content information corresponding to the character mode to the terminal display interface on condition that the restriction information is determined not existed in the content information corresponding to the character mode, the first content information being original content information corresponding to the character mode: and pushing second content information corresponding to the character mode to the terminal display interface on condition that restriction information is determined existed in the content information corresponding to the character mode, the second content information being content information excluding the restriction information from the first content information.” The Applicant submits the Office does not address "the first content information being original content information corresponding to the character mode" or "the second content information being content information excluding the restriction information from the first content information" as recited in amended claim 1. The Applicant explains that in the present application, when the current character mode corresponding to the portrait information is obtained, if the user selects to carry out a restriction operation in the current character mode, a restriction operation request is triggered. When the restriction operation request is required, the operation restriction information of the current 

The Applicant submits that independent claim 1 is allowable over the cited references and that independent claims 9 and 17 are also allowable for at least the reason that they include the same or similar features with respect to claim 1. The Applicant also submits that claims 10-11, 13-16 and 18-19 are dependent upon either claim 9 or claim 17 and are allowable for at least these reasons as well. In response, with respect to the applicant arguments of independent claims 1, 9, and 17, and dependent claims 10-11, 13-16 and 18-19 have been fully considered but they are not persuasive (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al., Pub No US 2016/0358318 A1 (hereafter ZHANG) in view of Kuhn et al., Pub No US 2005/0240959 A1 (hereafter Kuhn).

Regarding Claim 1, ZHANG discloses a method for adjusting an intelligent system [FIG.1 & para.0069: Discloses an image correction (adjusting) method, an image correction apparatus (adjusting an intelligent system) and a video system.], comprising:
judging whether portrait information matched with preset portrait information exists in an image to be processed on a terminal display interface [para.0075: Discloses two parties using a video system, an actual face image collected by a camera of a first party is transmitted to a second party which can use the image correction method to obtain the actual face image of the other party, correct and then display eye areas thereof, such that the corrected eye areas (specifically, pupil portions) directly face the camera of the first party, that is, for the second party, the first party is viewing toward the second party, and vice versa, which may improve visual experience of users conducting a video chat (terminal display interface); and para.0078: Discloses a plurality of preset sample images may be stored, in which a sample image best-matching with the actual face image is taken as a target sample image when correcting the actual face image; and para.0080: Discloses calculating matching degree between the feature information of the actual face image and feature information of each preset sample image in a sample library.];
ZHANG does not explicitly disclose if yes, acquiring a character mode corresponding to the portrait information; and pushing corresponding content information to the terminal display interface according to the character mode; wherein the operation of pushing corresponding content information to the terminal display interface according to the character mode, comprises: pushing first content information corresponding to the character mode to the terminal display interface on condition that the restriction information is determined not existed in the content information corresponding to the character mode, the first content information being original content information corresponding to the character mode: and pushing second content information corresponding to the character mode to the terminal display interface on condition that restriction information is determined existed in the content information corresponding to the character mode, the second content information being content information excluding the restriction information from the first content information. However, in analogous art, Kuhn discloses in FIGs.3-4 and paragraph 0031 an image recognizer 86 where input images may be continuously recognized. Age and/or gender detection (acquiring a character mode) may be included in recognizers 82. Accordingly, parent biometrics and/or access codes 88 are received by the device either continuously or as part of an interaction dialogue, and compared to contents of registered parent users data store 90. Paragraph 0037 discloses once the child is authorized, he or she may communicate a request 128 to access a device and/or media content (pushing corresponding content information to the terminal display interface according to the character mode). FIG.4 and paragraph 35 discloses a child interface 107 includes monitoring module 78 and control module 106. Control module 106 grants an authorized child conditional device and/or media access 108 based on contents of permissions datastore 16 and ratings 110 for the media content obtained from communications network 20, media screening mechanism 112, or from the media content. Media screening mechanism 112 receives recognized media content features 114 and compares them to predefined rating criteria 116. Paragraph 0037 discloses once the child is authorized (the restriction information is determined not existed in the content information corresponding to the character mode such as age of child), the child has access (pushing first content information corresponding to the character mode to the terminal display interface on condition that the restriction information is determined not existed in the content information corresponding to the character mode) to the media for display (to the terminal display interface – FIG.1 11). Kuhn also discloses in paragraph 0034 a media filter that screens out audio input and images. Thus, firearms present in a permanently displayed painting of a hunting scene can be screened out and not interpreted as a danger. Thus, pushing second content information (firearms screened out) corresponding to the character mode to the terminal display interface on condition that restriction information is determined existed in the content information corresponding to the character mode, the second content information being content information excluding the restriction information (excluded because it was filtered out) from the first content information (firearms was in first content). Therefore, it would have been obvious to one of 

Regarding Claim 2, the combined teachings of ZHANG and Kuhn, discloses the method according to claim 1, and Kuhn further discloses wherein after the operation of acquiring a character mode corresponding to the portrait information, the method further comprises:
acquiring permission levels respectively corresponding to a current character mode and a target character mode, on condition that a restricted operation request is received [FIG.1 and para.0004: Discloses a device usage monitoring and control system for accomplishing parental monitoring and control of devices connected to a home network includes a permissions module receiving and storing (acquiring permission levels) control commands from a parent defining permissions with respect to one or more children. The permissions specify levels of access to devices connected to a home network and/or classifications of media content consumable via the devices. A control module grants a child access to the devices and/or media content via the devices based on the levels of access; and para.0018: Discloses the system 10 selectively grants access to children based on contents of permissions datastore 16. For example, each child (child - a character mode) can have a usage account stored by parents in permissions datastore 16 that can optionally define device or activity quotas. These quotas can be defined by parents 18 entering control commands, along with media content ratings approved or disapproved (a condition that a restricted operation request is received) for the children (ratings defined for target character mode).]; and 
in response to the permission level of the current character mode higher than that of the target character mode, acquiring restriction information corresponding to the restriction operation request, wherein determining that the current character mode is the target character mode on condition that the restriction information exists in the content information corresponding to the current character mode, and the operation of pushing corresponding content information to the terminal display interface according to the character mode, comprises: pushing second content information corresponding to the target character mode to the terminal display interface [para.0020: Discloses each child can have a usage account stored by parents in permissions datastore 16 that can define device or activity quotas. These quotas can be defined by parents 18 entering control commands, along with media content ratings approved or disapproved for the children. Then, the system 10 can monitor the child's usage of devices and either lock out a device when a quota is exceeded or alert a parent when the quota is exceeded; and para.0021: Discloses ratings information may be obtained from metadata associated with the media content; and FIG.4 & para.0035: Discloses control module 106 grants an authorized child conditional device and/or media access 108 based on contents of permissions datastore 16 and ratings 110 for the media content obtained from communications network 20, media screening mechanism 112, or from the media content. Media screening mechanism 112 receives recognized media content features 114 and compares them to predefined rating criteria 116. The media screening mechanism can get a direct feed of features recognized solely from the media content being consumed; and para.0037: Discloses an active monitoring scheme may be employed that includes issuing periodic prompts 130 to the child (pushing second content information corresponding to the target character mode to the terminal display interface).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the combined teachings of ZHANG and Kuhn discloses the method according to claim 2, and Kuhn further discloses wherein the operation of acquiring permission levels respectively corresponding to a current character mode and a target character mode, on condition that a restricted operation request is received, comprises:
acquiring operation permission information of the current character mode and the target permission information of the target character mode corresponding to the restriction operation request, on condition that the restriction operation request is received [para.0018: Discloses quotas are defined by parents (acquiring operation permission information) entering control commands, along with media content ratings approved or disapproved for the children.]; and
acquiring the permission levels respectively corresponding to the current character mode and the target character mode based on the operation permission information and the target permission information [para.0020: Discuses each child can have a usage account stored by parents in . This claim is rejected on the same grounds as claim 2.

Regarding Claim 5, the combined teachings of ZHANG and Kuhn discloses the method according to claim 1, and Kuhn further discloses wherein after the operation of judging whether there is portrait information matching with preset portrait information in the image to be processed, the method further comprises:
acquiring a latest character mode on condition that no portrait information matched with the preset portrait information exists in the image to be processed [para.0013-0014: Discloses the child or parent can gain access to the device via biometric authentication by interacting with sensors, such as cameras, microphones, fingerprint sensors, iris scanners, and others types of biometric sensors. Alternatively, authentication may involve a card, token, or code scheme involving data entry into the device usage monitoring and control system. For example, parents may issue each child with a unique card that carries a certain number of minutes of use for each device; and para.0015: Discloses sensors may be zone-specific audio and/or video sensors distributed about the home as with audio inputs 12A-12B and image capture device 14. Thus, if only audio sensor is used to acquire character mode, then no portrait information matched with the preset portrait information.]; and
pushing the corresponding content information to the terminal display interface according to the latest character mode [para.0004: Discloses a device usage monitoring and control system for accomplishing parental monitoring and control of devices connected to a home network includes a permissions module receiving and storing control commands from a parent defining permissions with respect to one or more children. The permissions specify levels of access to devices connected to a home network and/or classifications of media content consumable via the devices. A control module grants a child access to the devices and/or media content via the devices based on the levels of access.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 6, the combined teachings of ZHANG and Kuhn discloses the method according to claim 1, and ZHANG further discloses wherein the operation of judging whether portrait information matched with preset portrait information exists in an image to be processed, comprises:
acquiring a matching degree of first portrait information in the image to be processed and the preset portrait information [para.0010 & para.0080: Discloses calculating matching degree between the feature information of the actual face image and feature information of each preset sample image in a sample library respectively.]; and
determining that portrait information matching with the preset portrait information exists in the image to be processed, on condition that the matching degree is greater than a preset matching degree [para.0010 & para.0080: Discloses setting, when the matching degree between a preset sample image and the actual face image is larger than a preset value, the preset sample image of which the matching degree with the actual face image is larger than the preset value as the target sample image.].

Regarding Claim 7, the combined teachings of ZHANG and Kuhn discloses the method according to claim 6, and ZHANG further discloses wherein the operation of acquiring a matching degree of first portrait information in the image to be processed and the preset portrait information, comprises:
acquiring the preset portrait information on condition that the first portrait information is determined existed in the image to be processed [para.0010 & para.0080: Discloses calculating matching degree between the feature information of the actual face image and feature information of each preset sample image in a sample library respectively; and para.0016: Discloses collecting (acquiring) a plurality of face images as preset sample images, orientation of each eye area of the human being collected in each preset sample image directly facing a camera; and para.0084: Discloses information between the actual face image and sample image is compared one by one.]; and
acquiring the matching degree of the first portrait information and the preset portrait information based on the preset portrait information [para.0094: Discloses comparing feature .

Regarding Claim 8, the combined teachings of ZHANG and Kuhn discloses the method according to claim 1, and Kuhn further discloses wherein the operation of acquiring the preset portrait information when it /is determined that first portrait information exists in the image to be processed, comprises:
updating times of the detecting unknown portrait information on condition that the unknown portrait information is detected [para.0037: Discloses once the child is authorized, he or she may communicate a request 128 to access a device and/or media content. In turn, control module 106 determines whether the child has permission to access the device and/or media content and selectively grants access accordingly. Monitoring module 78 then tracks the usage of the device by the child and stores details about device usage in datastore 23, including start and stop times and details about the use of the device, such as media content consumed.]; and
updating the preset portrait information based on the unknown portrait information, on condition that a quantity of the times of the detecting unknown portrait information is greater than a preset quantity [para.0014: Discloses authentication may involve a card, token, or code scheme involving data entry into the device usage monitoring and control system. For example, parents may issue each child with a unique card that carries a certain number of minutes of use for each device. The possessor of the card may "run a tab" contingent on reinserting the card and indicating that use of the device is no longer desired. The cards may contain user-specific codes, so that the system can track a particular child's usage of devices (updating).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 9, ZHANG discloses a device for adjusting intelligent system [FIG.1 & para.0069: Discloses an image correction (adjusting) method, an image correction apparatus (adjusting an intelligent system) and a video system.], wherein the device comprises: 
a memory, a processor, and a program for adjusting intelligent system stored on the memory and executable on the processor, the program, when executed by the processor , implements the following operations:
judging whether portrait information matched with preset portrait information exists in an image to be processed on a terminal display interface [para.0075: Discloses two parties using a video system, an actual face image collected by a camera of a first party is transmitted to a second party which can use the image correction method to obtain the actual face image of the other party, correct and then display eye areas thereof, such that the corrected eye areas (specifically, pupil portions) directly face the camera of the first party, that is, for the second party, the first party is viewing toward the second party, and vice versa, which may improve visual experience of users conducting a video chat (terminal display interface); and para.0078: Discloses a plurality of preset sample images may be stored, in which a sample image best-matching with the actual face image is taken as a target sample image when correcting the actual face image; and para.0080: Discloses calculating matching degree between the feature information of the actual face image and feature information of each preset sample image in a sample library.];
ZHANG does not explicitly disclose if yes, acquiring a character mode corresponding to the portrait information; and pushing corresponding content information to the terminal display interface according to the character mode;  wherein the operation of pushing corresponding content information to the terminal display interface according to the character mode, comprises: pushing first content information corresponding to the character mode to the terminal display interface on condition that the restriction information is determined not existed in the content information corresponding to the character mode, the first content information being original content information corresponding to the character mode; and pushing second content information corresponding to the character mode to the terminal display interface on condition that restriction information is determined existed in the content information corresponding to the character mode, the second content information being content information excluding the restriction information from the first content information. However, in analogous art, Kuhn discloses in FIGs.3-4 and paragraph 0031 an image recognizer 86 where input images may be continuously 

the device according to claim 9, and Kuhn further discloses wherein the program, when executed by the processor, further implements the following operations:
acquiring permission levels respectively corresponding to a current character mode and a target character mode, on condition that a restricted operation request is received [FIG.1 and para.0004: Discloses a device usage monitoring and control system for accomplishing parental monitoring and control of devices connected to a home network includes a permissions module receiving and storing (acquiring permission levels) control commands from a parent defining permissions with respect to one or more children. The permissions specify levels of access to devices connected to a home network and/or classifications of media content consumable via the devices. A control module grants a child access to the devices and/or media content via the devices based on the levels of access; and para.0018: Discloses the system 10 selectively grants access to children based on contents of permissions datastore 16. For example, each child (child - a character mode) can have a usage account stored by parents in permissions datastore 16 that can optionally define device or activity quotas. These quotas can be defined by parents 18 entering control commands, along with media content ratings approved or disapproved (a condition that a restricted operation request is received) for the children (ratings defined for target character mode).]; and
in response to the permission level of the current character mode higher than that of the target character mode, acquiring restriction information corresponding to the restriction operation request, wherein determining that the current character mode is the target character mode on condition that the restriction information exists in the content information corresponding to the current character mode, and the operation of pushing corresponding content information to the terminal display interface according to the character mode comprises: pushing second content information corresponding to the target character mode to the terminal display interface [para.0020: Discloses each child can have a usage account stored by parents in permissions datastore 16 that can define device or activity quotas. These quotas can be defined by parents 18 entering control commands, along with media content ratings approved or disapproved for the children. Then, the system 10 can monitor the child's usage of devices and either lock out a device when a quota is exceeded or . This claim is rejected on the same grounds as claim 9.

Regarding Claim 11, the combined teachings of ZHANG and Kuhn discloses the device according to claim 10, and Kuhn further discloses wherein the program, when executed by the processor, further implements the following operations:
acquiring operation permission information of the current character mode and the target permission information of the target character mode corresponding to the restriction operation request, on condition that the restriction operation request is received [para.0018: Discloses quotas are defined by parents (acquiring operation permission information) entering control commands, along with media content ratings approved or disapproved for the children.]; and
acquiring the permission levels respectively corresponding to the current character mode and the target character mode based on the operation permission information and the target permission information [para.0020: Discuses each child can have a usage account stored by parents in permissions datastore 16 that can define device or activity quotas. These quotas can be defined by parents entering control commands, along with media content ratings approved or disapproved for the children. Then, the system can monitor the child's usage of devices and either lock out a device when a quota is exceeded or alert a parent when the quota is exceeded.]. This claim is rejected on the same grounds as claim 10.

the device according to claim 9, and Kuhn further discloses wherein the program, when executed by the processor, further implements the following operations:
acquiring a latest character mode on condition that no portrait information matched with the preset portrait information exists in the image to be processed [para.0013-0014: Discloses the child or parent can gain access to the device via biometric authentication by interacting with sensors, such as cameras, microphones, fingerprint sensors, iris scanners, and others types of biometric sensors. Alternatively, authentication may involve a card, token, or code scheme involving data entry into the device usage monitoring and control system. For example, parents may issue each child with a unique card that carries a certain number of minutes of use for each device; and para.0015: Discloses sensors may be zone-specific audio and/or video sensors distributed about the home as with audio inputs 12A-12B and image capture device 14. Thus, if only audio sensor is used to acquire character mode, then no portrait information matched with the preset portrait information.]; and
pushing the corresponding content information to the terminal display interface according to the latest character mode [para.0004: Discloses a device usage monitoring and control system for accomplishing parental monitoring and control of devices connected to a home network includes a permissions module receiving and storing control commands from a parent defining permissions with respect to one or more children. The permissions specify levels of access to devices connected to a home network and/or classifications of media content consumable via the devices. A control module grants a child access to the devices and/or media content via the devices based on the levels of access.]. This claim is rejected on the same grounds as claim 9.

Regarding Claim 14, the combined teachings of ZHANG and Kuhn discloses the device according to claim 9, and ZHANG further discloses wherein the program, when executed by the processor, further implements the following operations:
acquiring a matching degree of first portrait information in the image to be processed and the preset portrait information [para.0010 & para.0080: Discloses calculating matching degree between ; and
determining that portrait information matching with the preset portrait information exists in the image to be processed, on condition that the matching degree is greater than a preset matching degree [para.0010 & para.0080: Discloses setting, when the matching degree between a preset sample image and the actual face image is larger than a preset value, the preset sample image of which the matching degree with the actual face image is larger than the preset value as the target sample image.]

Regarding Claim 15, the combined teachings of ZHANG and Kuhn discloses the device according to claim 14, and ZHANG further discloses wherein the program, when executed by the processor, further implements the following operations:
acquiring the preset portrait information on condition that the first portrait information is determined existed in the image to be processed [para.0010 & para.0080: Discloses calculating matching degree between the feature information of the actual face image and feature information of each preset sample image in a sample library respectively; and para.0016: Discloses collecting (acquiring) a plurality of face images as preset sample images, orientation of each eye area of the human being collected in each preset sample image directly facing a camera; and para.0084: Discloses information between the actual face image and sample image is compared one by one.]; and
acquiring the matching degree of the first portrait information and the preset portrait information based on the preset portrait information [para.0094: Discloses comparing feature information of the actual face image to feature information of the preset sample images, a preset sample image matching with the actual face image is selected as a target sample image.].

Regarding Claim 16, the combined teachings of ZHANG and Kuhn discloses the device according to claim 9, and Kuhn further discloses wherein the program, when executed by the processor, further implements the following operations:
updating times of the detecting unknown portrait information on condition that the unknown portrait information is detected [para.0037: Discloses once the child is authorized, he or she may communicate a request 128 to access a device and/or media content. In turn, control module 106 determines whether the child has permission to access the device and/or media content and selectively grants access accordingly. Monitoring module 78 then tracks the usage of the device by the child and stores details about device usage in datastore 23, including start and stop times and details about the use of the device, such as media content consumed.]; and
updating the preset portrait information based on the unknown portrait information, on condition that a quantity of the times of the detecting unknown portrait information is greater than a preset quantity [para.0014: Discloses authentication may involve a card, token, or code scheme involving data entry into the device usage monitoring and control system. For example, parents may issue each child with a unique card that carries a certain number of minutes of use for each device. The possessor of the card may "run a tab" contingent on reinserting the card and indicating that use of the device is no longer desired. The cards may contain user-specific codes, so that the system can track a particular child's usage of devices (updating).]. This claim is rejected on the same grounds as claim 9.

Regarding Claim 17, ZHANG discloses a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a program for adjusting intelligent system, the program, when executed by a processor [para.0035: Discloses a processing module (instructions to be processed by a processor); and para.0143: Discloses a video system (processor and memory) comprising image correction apparatus (a computing device).], further implements the following operations:
judging whether portrait information matched with preset portrait information exists in an image to be processed on a terminal display interface [para.0075: Discloses two parties using a video system, an actual face image collected by a camera of a first party is transmitted to a second party which can use the image correction method to obtain the actual face image of the other party, correct and then display eye areas thereof, such that the corrected eye areas (specifically, pupil portions) directly face the camera of the first party, that is, for the second party, the first party is viewing toward the second party, ;
ZHANG does not explicitly disclose if yes, acquiring a character mode corresponding to the portrait information; and pushing corresponding content information to the terminal display interface according to the character mode; wherein the operation of pushing corresponding content information to the terminal display interface according to the character mode, comprises: pushing first content information corresponding to the character mode to the terminal display interface on condition that the restriction information is determined not existed in the content information corresponding to the character mode, the first content information being original content information corresponding to the character mode: and pushing second content information corresponding to the character mode to the terminal display interface on condition that restriction information is determined existed in the content information corresponding to the character mode, the second content information being content information excluding the restriction information from the first content information. However, in analogous art, Kuhn discloses in FIGs.3-4 and paragraph 0031 an image recognizer 86 where input images may be continuously recognized. Age and/or gender detection (acquiring a character mode) may be included in recognizers 82. Accordingly, parent biometrics and/or access codes 88 are received by the device either continuously or as part of an interaction dialogue, and compared to contents of registered parent users data store 90. Paragraph 0037 discloses once the child is authorized, he or she may communicate a request 128 to access a device and/or media content (pushing corresponding content information to the terminal display interface according to the character mode). FIG.4 and paragraph 35 discloses a child interface 107 includes monitoring module 78 and control module 106. Control module 106 grants an authorized child conditional device and/or media access 108 based on contents of permissions datastore 16 and ratings 110 for the media content obtained from communications network 20, media screening mechanism 112, 

Regarding Claim 18, the combined teachings of ZHANG and Kuhn discloses the non-transitory computer readable storage medium according to claim 17, and Kuhn further discloses wherein the program, when executed by the processor, further implements the following operations:
acquiring permission levels respectively corresponding to a current character mode and a target character mode, on condition that a restricted operation request is received [FIG.1 and para.0004: Discloses a device usage monitoring and control system for accomplishing parental monitoring and control of devices connected to a home network includes a permissions module receiving and storing (acquiring permission levels) control commands from a parent defining permissions with respect to one or more children. The permissions specify levels of access to devices connected to a ; and
in response to the permission level of the current character mode higher than that of the target character mode, acquiring restriction information corresponding to the restriction operation request, wherein determining that the current character mode is the target character mode on condition that the restriction information exists in the content information corresponding to the current character mode, and the operation of pushing corresponding content information to the terminal display interface according to the character mode comprises: pushing second content information corresponding to the target character mode to the terminal display interface [para.0020: Discloses each child can have a usage account stored by parents in permissions datastore 16 that can define device or activity quotas. These quotas can be defined by parents 18 entering control commands, along with media content ratings approved or disapproved for the children. Then, the system 10 can monitor the child's usage of devices and either lock out a device when a quota is exceeded or alert a parent when the quota is exceeded; and para.0021: Discloses ratings information may be obtained from metadata associated with the media content; and FIG.4 & para.0035: Discloses control module 106 grants an authorized child conditional device and/or media access 108 based on contents of permissions datastore 16 and ratings 110 for the media content obtained from communications network 20, media screening mechanism 112, or from the media content. Media screening mechanism 112 receives recognized media content features 114 and compares them to predefined rating criteria 116. The media screening mechanism can get a direct feed of features recognized solely from the media content being consumed; and para.0037: Discloses an active monitoring scheme may be employed that includes issuing periodic prompts 130 to the child (pushing second content information corresponding to the target . This claim is rejected on the same grounds as claim 17.

Regarding Claim 19, the combined teachings of ZHANG and Kuhn discloses the non-transitory computer readable storage medium according to claim 18, and Kuhn further discloses wherein the program, when executed by the processor, further implements the following operations:
acquiring operation permission information of the current character mode and the target permission information of the target character mode corresponding to the restriction operation request, on condition that the restriction operation request is received [para.0018: Discloses quotas are defined by parents (acquiring operation permission information) entering control commands, along with media content ratings approved or disapproved for the children.]; and
acquiring the permission levels respectively corresponding to the current character mode and the target character mode based on the operation permission information and the target permission information [para.0020: Discuses each child can have a usage account stored by parents in permissions datastore 16 that can define device or activity quotas. These quotas can be defined by parents entering control commands, along with media content ratings approved or disapproved for the children. Then, the system can monitor the child's usage of devices and either lock out a device when a quota is exceeded or alert a parent when the quota is exceeded.]. This claim is rejected on the same grounds as claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evans et al., (US 7,472,424 B2) – Discloses rating definition file, entertainment content definition file and user permission settings. The entertainment system and method retrieve a rating definition file that dynamically defines an entertainment rating scale. Further, the system and method retrieve both an entertainment content definition file that defines a content rating for entertainment content and user access settings that define a user's access rating for a particular user. Using the entertainment rating scale dynamically defined by the rating definition file, the system and method compare the user access rating with the content rating for the entertainment content to determine if the particular user is allowed access to the entertainment content. (col.2, lines 41-53).
Onoe et al., (US 2011/0052081 A1) – Discloses image processing apparatus 11 detects the face of the user presented in the input image, and determines based on an attribute (feature) extracted from the face image whether the face is of an adult, or a child, and a male, or a female [0047].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/A. O./
Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426